DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present U.S. non-provisional application is being examined under first-inventor-to-file provisions of the AIA . The present U.S. non-provisional application, filed on March 10, 2020, is a continuation of a prior U.S. non-provisional application, filed on March 15, 2018, a continuation of a prior U.S. non-provisional application, filed on September 27, 2017, and claims benefit to prior U.S. provisional applications, filed on March 31, 2017, March 30, 2017, and September 27, 2016.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 10, 2020, April 10, 2020, and April 30, 2020 were filed before the mailing date of a first Office action in the present U.S. non-provisional application, in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.
Double Patenting
Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over reference claims 1-16 of U.S. Patent No. 10,609,626 in view of Venkiteswaran et al. (US 2016/0095008 A1). The claims at issue for consideration are not identical, but they are not patentably distinct from each other because the present claims are broader than the reference claims in some aspects and narrower in other aspects. For the narrower aspects of the present claims, such as the claimed invention including predicting the user will be within a region associated with a second LAN during a time interval, Venkiteswaran et al. provides prior art disclosure and suggestions for the claimed invention (Venkiteswaran, para. [0020], “Once the guest user profile and private network has been established (or pre-established), the gateway can interact with the network controller and registry software (such as a hotel Property Management System) in order to determine a location where the guest will be, such as the room number of the guest, and push an application programming interface (API) to the AP at that guest location (i.e. room) in order for that AP to configure itself with that guest's home SSID and PSK after the guest has checked-in. In the example shown, the AP 103 at room 103 will be configured with the guest's home SSID and PSK, for communicating on the private network. In practice, the private network will belong to a virtual local area network (VLAN) identified as VLAN 103 that is separate from other private networks, so as to isolate every user network from one another and prevent one user from discovering devices belonging to another user. Optionally, the present invention can be expanded to have the private network include multiple APs in an area so if the guest includes a family or a business that occupies multiple rooms, the private network could define a zone/area and all APs within that zone could be configured to serve the preprogrammed family or business clients.” emphasis added.) The prior art disclosure and suggestions of Venkiteswaran et al. are for reasons of allowing guest users to be able to securely connect all their devices including browser-enabled and non-browser-enabled devices without having to reconfigure the devices (Venkiteswaran, para. [0029], “Advantageously, the present invention allows guest users to be able to securely connect all their devices including browser-enabled and non-browser-enables devices such as smart phones, tablets, Chromecast.TM., Apple TV.TM., and the like, securely in a private network without having to reconfigure these devices. The present invention can also automatically create and disable the private local network of the guest without any user intervention.”) Accordingly, in view of the reference claims and the prior art of record, the present claims are considered as obvious variants of the reference claims to a person having ordinary skill in the art.
Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over reference claims 1-20 of U.S. Patent No. 9,955,406 in view of Venkiteswaran Venkiteswaran, para. [0020], Id.) The prior art disclosure and suggestions of Venkiteswaran et al. are for reasons of allowing guest users to be able to securely connect all their devices including browser-enabled and non-browser-enabled devices without having to reconfigure the devices (Venkiteswaran, para. [0029], Id.) Accordingly, in view of the reference claims and the prior art of record, the present claims are considered as obvious variants of the reference claims to a person having ordinary skill in the art.
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used (www.uspto.gov/forms/). The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using the eTerminal Disclaimer website. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For additional information about eTerminal Disclaimers, see http://www.uspto.gov/ patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US 2017/0223536 A1) in view of Venkiteswaran et al. (US 2016/0095008 A1).
1. A method for network configuration (Gupta, FIG. 2), the method comprising, 
at a remote management platform (Gupta, FIG. 1, Authentication Server 150): 
receiving, from a first wireless access point (WAP) of a first local area network (LAN), WAP configuration data, comprising an SSID and a credential, in association with a user, wherein a user device, associated with the user, is connected to the first LAN, at the first WAP, using the SSID and the credential (Gupta, para. [0019], “Method 200 may proceed to block 220. At 220, AP 120 may advertise SSID 1, which requires authentication at the remotely located authentication server 150. Upon receiving a beacon packet corresponding to SSID 1, device 110 may request connection to SSID 1. In particular, device 110 may have a first supplicant profile 112 corresponding to SSID 1. This supplicant profile may have been previously configured on device 110 in a registration process, as will be described later with respect to FIG. 4. Using information in first supplicant profile 112, device 110 may request connection to SSID 1. As part of the authentication process, device 110 may provide AP 120 with authentication information, such as credentials (e.g., a digital certificate, user name and password, or the like). AP 120 may then act as the authenticator and send the credentials to authentication server 150 for authentication of device 110. If the authentication server authenticates device 110, AP 120 may grant device 110 access to WLAN 1. Since this authentication process requires services from authentication server 150, a connection to authentication server 150 is required. In environment 100, this connection is provided by links 102, 104 and networks 101, 103.” emphasis added.); 
predicting the user will be within a region associated with a second LAN during a time interval (Venkiteswaran, para. [0020], “Once the guest user profile and private network has been established (or pre-established), the gateway can interact with the network controller and registry software (such as a hotel Property Management System) in order to determine a location where the guest will be, such as the room number of the guest, and push an application programming interface (API) to the AP at that guest location (i.e. room) in order for that AP to configure itself with that guest's home SSID and PSK after the guest has checked-in. In the example shown, the AP 103 at room 103 will be configured with the guest's home SSID and PSK, for communicating on the private network. In practice, the private network will belong to a virtual local area network (VLAN) identified as VLAN 103 that is separate from other private networks, so as to isolate every user network from one another and prevent one user from discovering devices belonging to another user. Optionally, the present invention can be expanded to have the private network include multiple APs in an area so if the guest includes a family or a business that occupies multiple rooms, the private network could define a zone/area and all APs within that zone could be configured to serve the preprogrammed family or business clients.” emphasis added.); and 
in response to predicting the user will be within the region, before the time interval, configuring a second WAP of the second LAN based on the WAP configuration data, comprising configuring the second WAP to broadcast the SSID and to allow connection to the second LAN using the SSID and the credential (Venkiteswaran, paras. [0020], [0021], “Once the guest user profile and private network has been established (or pre-established), the gateway can interact with the network controller and registry software (such as a hotel Property Management System) in order to determine a location where the guest will be, such as the room number of the guest, and push an application programming interface (API) to the AP at that guest location (i.e. room) in order for that AP to configure itself with that guest's home SSID and PSK after the guest has checked-in. In the example shown, the AP 103 at room 103 will be configured with the guest's home SSID and PSK, for communicating on the private network. In practice, the private network will belong to a virtual local area network (VLAN) identified as VLAN 103 that is separate from other private networks, so as to isolate every user network from one another and prevent one user from discovering devices belonging to another user. Optionally, the present ” emphasis added. Id.)
Gupta et al. may not seem to describe the identical claimed invention, such as predicting the user will be within a region associated with a second LAN during a time interval. In the same field of endeavor, Venkiteswaran et al. provides prior art disclosure and suggestions for the claimed invention, such as predicting the user will be within a region associated with a second LAN during a time interval (Venkiteswaran, paras. [0020], [0021], Id.) The prior art disclosure and suggestions of Venkiteswaran et al. are for reasons of allowing hospitality guest users to securely connect all their devices including browser-enabled and non-browser-enabled devices without having to reconfigure the devices (Venkiteswaran, para. [0029], “Advantageously, the present invention allows guest users to be able to securely connect all their devices including browser-enabled and non-browser-enables devices such as smart phones, tablets, Chromecast.TM., Apple TV.TM., and the like, securely in a private network without having to reconfigure these devices. The present invention can also automatically create and disable the private local network of the guest without any user intervention.”) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of allowing hospitality guest users to securely connect all their devices including browser-enabled and non-browser-enabled devices without having to reconfigure the devices.
Venkiteswaran, paras. [0018], [0020], “The guest user profile can be established in the registry either before the guest arrives on the premises or at the time of arrival. For example, guests can provide their guest user profile along with their particulars such as name, address, check-in/check-out times, payment information, and the like, into the guest registry. Alternatively, if the guest is a regular user of the hotel, the guest can have their guest user profile permanently stored on the registry. In yet another alternative, the guest user profile can be provided at check-in, being entered manually by the guest at a kiosk or by the desk manager, or the guest user profile can be provided after check-in. For example, upon entering their room, such as room 103 in the example shown in FIG. 1, a user could use a browser on their smart phone BD 110 to connect to and access 112 the open network of the hotel, whereupon the guest could enter their name and room number for authentication. Upon authentication, a web page could be pushed to the smart phone from the gateway 150 where the web page can ask the guest if they want to create their own private network. If so, the guest could then enter their home SSID and PSK in guest user profile fields of the web page, which the gateway could then store in the hotel registry. In any of the above scenarios, the stored guest user profile 140 can be encrypted and non-retrievable by anyone other than the guest, such that no one else can obtain this information. […] Once the guest user profile and private network has been established (or pre-established), the gateway can interact with the network controller and registry software (such as a hotel Property Management System) in order to determine a location where the guest will be, such as the room number of the guest, and push an application programming interface (API) to the AP at that guest location (i.e. room) in order for that AP to configure itself with that guest's home SSID and PSK after the guest has checked-in. In the example shown, the AP 103 at room 103 will be configured with the guest's home SSID and PSK, for communicating on the private network…” emphasis added. Id.)
Venkiteswaran, paras. [0018], [0020], Id.), the method further comprising: 
after the end time, determining the user is within the region (Venkiteswaran, para. [0023], “In some embodiments, the gateway or controller can determine a first time when the guest user will need access to the private network and a second time when the quest user will no longer need access to the private network, enable the creation of the private wireless communication network at the first time, and erase the private wireless communication network at the second time. In particular, the first time is a check-in time of the guest user within a hotel/hospital and the second time is a check-out time of the guest user within the hotel/hospital. The gateway or controller periodically retrieves a status of the guest user for determining changes to the first or second times.” emphasis added.); and 
in response to determining the user is within the region, sending a late departure notification to an administrator of the hospitality service (Venkiteswaran, para. [0023], “In some embodiments, the gateway or controller can determine a first time when the guest user will need access to the private network and a second time when the quest user will no longer need access to the private network, enable the creation of the private wireless communication network at the first time, and erase the private wireless communication network at the second time. In particular, the first time is a check-in time of the guest user within a hotel/hospital and the second time is a check-out time of the guest user within the hotel/hospital. The gateway or controller periodically retrieves a status of the guest user for determining changes to the first or second times.” emphasis added. Id.)
4. The method of claim 1, further comprising, during the time interval: 
receiving, from the user device, a request to control a device associated with the second LAN (Venkiteswaran, para. [0018], “The guest user profile can be established in the registry either before the guest arrives on the premises or at the time of arrival. For example, guests can provide their For example, upon entering their room, such as room 103 in the example shown in FIG. 1, a user could use a browser on their smart phone BD 110 to connect to and access 112 the open network of the hotel, whereupon the guest could enter their name and room number for authentication. Upon authentication, a web page could be pushed to the smart phone from the gateway 150 where the web page can ask the guest if they want to create their own private network. If so, the guest could then enter their home SSID and PSK in guest user profile fields of the web page, which the gateway could then store in the hotel registry. In any of the above scenarios, the stored guest user profile 140 can be encrypted and non-retrievable by anyone other than the guest, such that no one else can obtain this information.” emphasis added.); and 
controlling the device associated with the second LAN based on the request (Venkiteswaran, para. [0018], “The guest user profile can be established in the registry either before the guest arrives on the premises or at the time of arrival. For example, guests can provide their guest user profile along with their particulars such as name, address, check-in/check-out times, payment information, and the like, into the guest registry. Alternatively, if the guest is a regular user of the hotel, the guest can have their guest user profile permanently stored on the registry. In yet another alternative, the guest user profile can be provided at check-in, being entered manually by the guest at a kiosk or by the desk manager, or the guest user profile can be provided after check-in. For example, upon entering their room, such as room 103 in the example shown in FIG. 1, a user could use a browser on their smart phone BD 110 to connect to and access 112 the open network of the hotel, whereupon the guest could enter their name and room number for authentication. Upon authentication, a web page could be pushed to the smart phone from the gateway 150 where the web page can ask the guest if they want to create their own private network. If so, the guest could then enter their home SSID and PSK in guest user profile fields of the web page, which the gateway could then store in the hotel registry. In any of the above scenarios, the stored guest user profile 140 can be encrypted and non-retrievable by anyone other than the guest, such that no one else can obtain this information.” emphasis added. Id.)
5. The method of claim 1, further comprising, during the time interval: 
receiving, from the user device, a request to control a device associated with the second LAN (Venkiteswaran, para. [0018], Id.); and 
controlling the device associated with the second LAN based on the request (Venkiteswaran, para. [0018], Id. cf. Claim 4).
6. The method of claim 1, further comprising: 
determining that the time interval has expired (Venkiteswaran, para. [0023], Id.); and 
restoring the second WAP to its original state (Venkiteswaran, para. [0023], Id.)
7. The method of claim 1, further comprising: 
determining that the time interval has expired (Venkiteswaran, para. [0023], Id.); 
determining that the user is present in the region after expiration of the time interval (Venkiteswaran, para. [0023], Id.); and 
maintaining the second WAP in a current configuration (Venkiteswaran, para. [0023], Id.)
8. The method of claim 1, further comprising, after the time interval, configuring the second WAP to disallow connection to the second LAN using the SSID and the credential (Venkiteswaran, para. [0023], Id.)
9. The method of claim 1, wherein predicting that the user will be in the region comprises: 
Venkiteswaran, para. [0020], Id.); and 
determining that the event is associated with one or more of: a calendar entry associated with the user, social network data associated with the user or location data associated with the user device (Venkiteswaran, para. [0020], Id.)
10. The method of claim 1, further comprising: 
segmenting the second LAN into a host segment and a guest segment segregated from the host segment (Venkiteswaran, para. [0020], Id.); 
causing the guest segment to broadcast the SSID (Venkiteswaran, para. [0021], Id.); and 
allowing the user device to connect to the guest segment using the SSID and the credential (Venkiteswaran, paras. [0020], [0021], Id.)
11. The method of claim 10, wherein the host segment has a host SSID and accepts connections to the host SSID from devices that authenticate using a host credential (Venkiteswaran, para. [0020], Id.)
12. The method of claim 1, wherein predicting the user will be within the region is performed based on information indicative of a planned event associated with the region, location information, or social network information (Venkiteswaran, para. [0020], Id.)
13. A wireless access point (WAP) of a local area network (LAN), wherein the WAP is associated with a first SSID and a first credential (Gupta, FIG. 1, Id.), and the WAP is operable to: 
receive WAP configuration data from a remote management platform, the WAP configuration data comprising a second SSID and a second credential (Venkiteswaran, para. [0020], Id.); 
broadcast the second SSID (Venkiteswaran, para. [0021], Id.); 
Venkiteswaran, para. [0020], Id.); 
associate with the user device based on the second SSID (Venkiteswaran, para. [0020], Id.); 
perform an authentication process with the user device based on the second credential (Venkiteswaran, para. [0020], Id.); 
receive, during the time interval, a request from the user device to control a device associated with the LAN (Venkiteswaran, para. [0018], Id.); and 
control the device associated with the LAN based on the request (Venkiteswaran, para. [0018], Id. cf. Claim 4).
Gupta et al. may not seem to describe the identical claimed invention, such as control the device associated with the LAN based on the request. In the same field of endeavor, Venkiteswaran et al. provides prior art disclosure and suggestions for the claimed invention, such control the device associated with the LAN based on the request (Venkiteswaran, paras. [0018], [0020], [0021], Id.) The prior art disclosure and suggestions of Venkiteswaran et al. are for reasons of allowing hospitality guest users to securely connect all their devices including browser-enabled and non-browser-enabled devices without having to reconfigure the devices (Venkiteswaran, para. [0029], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of allowing hospitality guest users to securely connect all their devices including browser-enabled and non-browser-enabled devices without having to reconfigure the devices.
Venkiteswaran, para. [0020], Id.)
15. The WAP of claim 13, wherein the WAP is further operable to: 
determine that the time interval has expired (Venkiteswaran, para. [0023], Id.); and 
disallow connection of the user device to the LAN using the second SSID and the second credential (Venkiteswaran, para. [0023], Id. cf. Claim 8).
16. The WAP of claim 13, wherein the WAP configuration data is associated with a second WAP of a second LAN to which the user device was connected prior to the time interval (Venkiteswaran, para. [0020], Id.)
17. The WAP of claim 13, wherein the WAP is further operable to: 
generate, based on an instruction to create a guest VLAN from the remote management platform, a guest VLAN and a host VLAN, the guest VLAN having the second SSID and the second credential and the host VLAN having the first SSID and the first credential, wherein the device is in the host VLAN (Venkiteswaran, para. [0020], Id.)
18. The WAP of claim 13, wherein the device associated with the LAN includes at least one of: a security device, a computer accessory, an entertainment system, a home appliance, or a light (Venkiteswaran, para. [0020], Id.)
19. A method comprising (Gupta, FIG. 2, Id.), by a remote server: 
receiving, from a first wireless access point (WAP) device of a first local area network (LAN), configuration data including (i) service set identifier (SSID) data associated with the first WAP device and (ii) a credential associated with a user device of a user, wherein the user device is communicably coupled to the first WAP (Gupta, para. [0019], Id.); 
Venkiteswaran, para. [0020], Id.); and 
configuring, for the time interval, a second WAP device of the second LAN using the configuration data, wherein the configuring comprises allowing (i) the second WAP device to broadcast the SSID data and (ii) the user device to connect with the second WAP device using the SSID data and the credential (Venkiteswaran, paras. [0020], [0021], Id. cf. Claim 1).
Gupta et al. may not seem to describe the identical claimed invention, such as determining that the user will be in a region associated with a second LAN during a time interval. In the same field of endeavor, Venkiteswaran et al. provides prior art disclosure and suggestions for the claimed invention, such as determining that the user will be in a region associated with a second LAN during a time interval (Venkiteswaran, paras. [0020], [0021], Id.) The prior art disclosure and suggestions of Venkiteswaran et al. are for reasons of allowing hospitality guest users to securely connect all their devices including browser-enabled and non-browser-enabled devices without having to reconfigure the devices (Venkiteswaran, para. [0029], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of allowing hospitality guest users to securely connect all their devices including browser-enabled and non-browser-enabled devices without having to reconfigure the devices.
20. The method of claim 19, wherein determining that the user device will be in the region further comprises receiving request for a reservation for a hospitality service associated with the second WAP device, wherein the reservation is associated with (i) the user, (ii) the time interval, and (iii) the region (Venkiteswaran, paras. [0018], [0020], Id. cf. Claim 2).
Claim Objections
Applicant is advised that should claim 4 be found allowable, claim 5 would be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. MPEP 608.01(m).
Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Weidner whose telephone number is (571) 270-1825. The examiner can normally be reached Monday - Friday, 8:00 AM - 5:00 PM, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing      using a USPTO supplied web-based collaboration tool. To schedule an interview, the applicant    is encouraged to use the USPTO Automated Interview Request (AIR) form provided at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 




/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476